RENDERED : JUNE 25, 2009
                                                             TO BE PUBLISHED

               ,*UyrrMr (~Vurf                -of "gfirl
                               2007-SC-000714-DG



 DIRECTV, INC .
 AND
 ECHOSTAR SATELLITE, LLC



                    ON REVIEW FROM COURT OF APPEALS
V                      CASE NO . 2006-CA-001983-MR
                  FRANKLIN CIRCUIT COURT NO . 05-CI-01623



MARK TREESH, IN HIS OFFICIAL                                           APPELLEES
CAPACITY AS COMMISSIONER OF
THE DEPARTMENT OF REVENUE
AND
FRANKFORT INDEPENDENT
SCHOOL DISTRICT



              OPINION OF THE COURT BY JUSTICE ABRAMSON

                                   REVERSING


      Kentucky Revised Statute (KRS) 160.613 authorizes local district boards

of education to levy "a utility gross receipts license tax for schools" on the gross

receipts derived from furnishing utility services within the district . In 2005,

the General Assembly enacted House Bill 272, which in part expanded the

gross receipts tax base to include "gross receipts derived from the furnishing of

direct satellite broadcast and wireless cable service." KRS 160 .614(3) . Soon

after this new provision went into effect, Appellants DirecTV, Inc . and Echostar
Satellite, L.L.C ., the multi-channel television industry's two largest suppliers of

direct broadcast satellite (DBS) services (the DBS providers), brought suit in

Franklin Circuit Court seeking a declaration that as applied to them the gross

receipts tax was preempted by the federal Telecommunications Act of 1996, a

provision of which bars local taxation of DBS programming services . They also

sought an injunction barring the Department of Revenue (the Department)

from enforcing the tax against them . By order entered August 22, 2006, the

Circuit Court granted summary judgment in favor of the DBS providers and

awarded the relief they sought. A divided panel of the Court of Appeals

reversed. The majority ruled that because the gross receipts tax was levied to

fund schools it was in effect a state tax and thus was not preempted by federal

law . We accepted the DBS providers' motion for discretionary review to

consider the preemptive scope of the applicable provision of the

Telecommunications Act of 1996 and now reverse.

                                 RELEVANT FACTS

      The General Assembly has expanded the tax base for the utility gross

receipts license tax on two occasions. In 1990, the General Assembly amended

the tax to include a levy "on the gross receipts derived from the furnishing of

cable service in addition to the gross receipts derived from the furnishing of the

utility services defined in KRS 160 .6131 ." KRS 160 .614(1) . 1 Then, as noted, in

2005 the General Assembly authorized a levy on the "gross receipts derived


  "Cable service" is defined in KRS 136 .602(1) as "the provision of video, audio, or
  other programming service to purchasers ."
    from the furnishing of direct satellite broadcast and wireless cable service in

    addition to the gross receipts derived from the furnishing of utility services

    defined in KRS 160 .61.31 and cable service." KRS 160 .614(3) . 2 The individual

    school districts decide at what rate to tax the cable and satellite providers,

    provided that rate does not exceed 3% of gross receipts, and may opt not to tax

    them at all. KRS 160 .613, 60.614(4) . The local school districts must, however,

 treat the two types of provider the same way. KRS 160 .614(4)-(5) . Cable and

 satellite providers are thus obliged to determine their tax liability on a district-

 by-district basis, and are required to remit the total to the Department every

month. KRS 160 .615.

          While the Kentucky General Assembly was responding to the evolution of

multi-channel video programming with these changes to the school tax

provisions, Congress was addressing the same programming evolution in other

ways . With the Telecommunications Act of 1996 (the 1996 Tele-

communications Act), Congress extensively amended the original 1934

Telecommunications Act, stating that its intent was "[t]o promote competition

and reduce regulation in order to secure lower prices and higher quality

services for American telecommunications consumers and encourage the rapid

deployment of new telecommunications technologies ." Pub . L . 104-104

(preamble) . Clearly aware of satellite broadcasters' emerging role as

competitors of cable providers in the multi-channel video programming market,

2    "Satellite broadcast" is defined as a point-to-point distribution service, wherein
     "programming or voice [is] transmitted or broadcast by satellite, microwave, or any
     other equipment directly to the purchaser." KRS 136.602(19) .
 Congress enacted Section 602(a) of the 1996 Act which provides: "Preemption .

A provider of direct-to-home satellite service shall be exempt from the collection

or remittance, or both, of any tax or fee imposed by any local taxing jurisdiction

on direct-to-home satellite service." Pub . L . No . 104-104, Title VI, § 602(a)

(reprinted at 47 U .S .C. § 152, historical and statutory notes) . The DBS

providers maintain that the gross receipts license tax is a local tax imposed in

violation of Section 602(a), a tax to which they should not be subjected .

       In ruling to the contrary, the Court of Appeals' majority relied on Section

602(c) of the 1996 Telecommunications Act, a savings clause which provides

that "[t]his section shall not be construed to prevent taxation of a provider of

direct-to-home satellite service by a State or to prevent a local taxing

jurisdiction from receiving revenue derived from a tax or fee imposed and

collected by a State." According to the Court of Appeals' majority, the gross

receipts license tax is in effect a state tax and thus is saved from preemption by

this latter provision. Although school taxes in Kentucky are indeed deemed

state taxes for a variety of state purposes, we agree with the DBS providers that

for the purposes of the 1996 Telecommunications Act, the gross receipts tax, as

presently administered, must be deemed the sort of local imposition which

Section 602(a) was intended to preempt.

                                     ANALYSIS

      As the parties and the courts below all correctly note, under the

Supremacy Clause of the United States Constitution (Article VI Clause 2), a

state law that interferes with or is contrary to federal law is "without effect."
 Cipollone v. Liggett Group, Inc . , 505 U .S. 504, 516 (1992) (citation and internal

 quotation marks omitted) . This federal preemption of state law is generally

 understood as occurring in any one of three overlapping ways. Congress may

 expressly declare its intention to displace state law or it may imply that

intention by so thoroughly occupying a legislative field as to leave no room for

the States to develop their own rules . Id. The intent to preempt is also

understood when the state law actually conflicts with federal law. Id. Where,

as in this case, Congress has expressly declared its intention to preempt an

area of state law, a reviewing court's task is reduced to determining the scope

of that intended preemption . As the United States Supreme Court has

explained,

              the purpose of Congress is the ultimate touchstone in
              every pre-emption case. . . . As a result, any
              understanding of the scope of a pre-emption statute
              must rest primarily on a fair understanding of
              congressional purpose. . . . Congress' intent, of course,
              primarily is discerned from the language of the pre-
              emption statute and the statutory framework
              surrounding it . . . . Also relevant, however, is the
              structure and purpose of the statute as a whole, . . . as
              revealed not only in the text, but through the reviewing
              court's reasoned understanding of the way in which
              Congress intended the statute and its surrounding
              regulatory scheme to affect business, consumers, and
              the law.

Medtronic, Inc . v. Lohr, 518 U .S. 470, 485-86 (1996) (internal quotation marks

omitted) . Thus, "congressional purpose" is paramount and a reviewing court

must consider not only the language of the statute but also the statute's

legislative history, an important indicator of Congress's intent . Shaw v. Delta

Air Lines, Inc. , 463 U.S . 85 (1983) .
       Beginning with the language of Section 602(a), Congress preempted "any

tax or fee imposed by any local taxing jurisdiction ." A "local taxing jurisdiction"

is defined to include "any municipality, city, county, township, parish,

transportation district, or assessment jurisdiction, or any other local

jurisdiction in the territorial jurisdiction of the United States with the authority

to impose a tax or fee, but does not include a State." Section 602(b)(3) . It is

undisputed that the gross receipts license taxes at issue are imposed by

approximately 140 of Kentucky's 170 local school districts ; that each district

may set the applicable tax rate, with the rates varying from district to district ;

and that a given district may exempt cable and satellite programming providers

from the tax altogether if it so decides.

      Despite the apparent local characteristics of the taxes, the Department

and the Court of Appeals maintain that Kentucky's historical stance regarding

the "state" nature of school taxes, City of Louisville v. Board of Education of

City of Louisville , 154 Ky. 316, 157 S.W. 379, 380 (1913), saves them from

preemption . While we do not disagree with the characterization of Kentucky

precedent on school taxes, we are compelled to reject the contention that it

saves the gross receipt taxes from preemption because the application of

federal law is not "dependent on state law." N .L.R.B. v. Natural Gas Utility

Dist. , 402 U.S. 600 (1971) . See, e.g. Montgomery v. Huntington Bank, 346

F .3d 693, 699 (6th Cir. 2003) ("State law . . . cannot be our reference point.

Rather, to give proper meaning to a federal statute we must be guided by the

plain meaning of the statute, canons of statutory construction, relevant
legislative history, and other indicia that shed light on the statute's meaning .")

Thus Kentucky's particular view of school taxes is not a., much less the,

determining factor in our preemption analysis. Moreover, the particular

savings clause for state taxes in the 1996 Telecommunications Act, entitled

"Preservation of State Authority," saves only those taxes or fees "imposed and

collected by a State." Section 602(c) . While the Department, an agent of the

Commonwealth, collects the taxes for the various districts, it is undisputed

that the taxes are actually imposed on a district-by-district, and not a

statewide, basis. In short, when the challenged gross receipts taxes are

evaluated in light of the language employed by Congress, they appear to be

expressly preempted.

      Our conclusion is buttressed by reference to the legislative history of

Section 602 of the 1996 Telecommunications Act. Specifically, we may discern

Congress's purpose in allowing State taxation of DBS services while preempting

local taxation by considering the Conference Committee Report and the

explanatory comments of one of the bill's sponsors. The Senate version of the

1996 Telecommunications Act did not contain Section 602's preemption

provisions . The House version did . In adopting the House version, the

Conference Committee explained that

            [t]he conference agreement adopts the House
            provisions with modifications. This section exempts
            DTH [direct-to-home] satellite service providers from
            collecting and remitting local taxes and fees on DTH
            satellite services. DTH satellite service is programming
            delivered directly to subscribers equipped with satellite
            receivers at their premises ; it does not require the use
            of public rights-of-way or the physical facilities or
            services of a community. The conferees adopt the
            House language, but narrow the language to ensure
            that the exemption is only provided for the actual sale
            of the programming delivered by the direct-to-home
            satellite service . . . . The intent of these amendments is
            to clarify that the exemption applies only to the
            programming provided by the direct-to-home satellite
            service . To give two illustrative examples, the
            exemption does not apply to the sale of equipment; . . .
            In addition, the exemption does not apply to real estate
            taxes that are otherwise applicable when the provider
            owns or leases real estate in a jurisdiction . Also,
            States are free to tax the sale of the service and they
            may rebate some or all of those monies to localities if
            they so desire .

H .R. Conf. Rep . 104-458, 201-02 (1996) .

      Recommending the Conference version on the floor of the House,

Congressman Hyde, one of the bill's sponsors, further explained that

            Section 602 reflects a legislative determination that the
            provision of direct-to-home satellite service is national,
            not local in nature . Unlike cable and telephone
            companies which utilize public rights-of-way to provide
            service to their subscribers, providers of direct-to-
            home services utilize satellites to provide programming
            to their subscribers in every jurisdiction . To permit
            thousands of local taxing jurisdictions to tax such a
            national service would create an unnecessary and
            undue burden on the providers of such services . Local
            taxing jurisdictions are therefor preempted from taxing
            the provision or sale of direct-to-home satellite
            services . Direct-to-home satellite service providers
            and others in the distribution chain are exempted from
            collecting and remitting local taxes and fees on the
            sale of such services. The power of the States to tax
            this service is not affected by section 602 . Again,
            States may, if they wish, share the revenue thus
            collected with their local municipalities .

142 Cong. Rec. H 1145-06, H 1158 (1996) .
          Given these comments and the 1996 Telecommunication Act's general

    aim of encouraging efficient, competitive telecommunications markets, it is

    apparent that Congress's intent with Section 602 was not to spare the DBS

    providers from taxation as such, but to spare national businesses with little

    impact on local resources from the administrative costs and burdens of local

    taxation in the myriad local jurisdictions where their services would be sold.3

    Compliance with an enormous hodgepodge of local taxes would impose

    administrative costs, which, in Congress's view, were undue, since satellite

 providers, unlike cable and telephone companies, do not depend on local

 rights-of-way or a community's "physical facilities or services." Whether we (or

 our General Assembly for that matter) would concur with this distinction is

irrelevant because Congress's stated purpose is both apparent and controlling .

          Viewed in light of Section 602's legislative history, Kentucky's gross

receipts license tax entails precisely the locality-by-locality administrative

burdens Congress intended to preempt. DBS providers are required to

calculate their taxes separately for each school district in the state, with

potentially 170 districts imposing varying tax rates . It matters not, as the

Department and Amicus, Time Warner Cable, Inc., argue, that the Department

provides access to computer software meant to minimize that burden, for

Congress has determined that the burden may not be imposed at all.


3    Notably, there is no prohibition on the local school districts benefiting from taxes
     levied by the Commonwealth and then distributed to the districts . Section 602(c),
     quoted supra, expressly allows for local taxing districts "receiving revenue derived
     from a tax or fee imposed and collected by a State."
                                  CONCLUSION

         In sum, Section 602(a) of the Telecommunications Act of 1996

preempts local taxation of direct-to-home broadcast satellite programming.

The gross receipt taxes which various local school district boards of education

impose on satellite programming providers pursuant to KRS 160.140 are local

taxes which carry precisely the sort of administrative burdens the federal law

was intended to avoid . Falling squarely within the scope of Section 602(a), the

taxes are preempted by federal law. Accordingly, we reverse the Opinion of the

Court of Appeals and thereby reinstate the Judgment of the Franklin Circuit

Court.                                              .

      All sitting. All concur.
COUNSEL FOR APPELLANTS :

Kenneth Sidney Handmaker
Bradley E. Cunningham
Middleton Reutlinger
2500 Brown & Williamson Tower
Louisville, KY 40202

E. Joshua Rosenkranz
Jeremy N. Kudon
Orrick, Herrington 8v Sutcliffe, LLP
666 Fifth Ave.
New York, NY 10 103

Pantelis Michalopoulos
Steptoe 81; Johnson LLP
1330 Connecticut Ave ., NW
Washington, DC 20036

Eric Shapland
Randy J . Kozel
Heller Ehrman LLP
Times Square Tower
7 Times Square
New York, NY 10036-6524


COUNSEL FOR APPELLEES :

Bethany G. Atkins
Office of Legal Services for Revenue
P.O . Box 423
Frankfort, KY 40602-0423

COUNSEL FOR AMICUS CURIAE
TIME WARNER CABLE, INC. :

Jackson W. White
Stoll Kennon Ogden PLLC
300 West Vine St., Suite 2 100
Lexington, KY 40507-1801

Eric S . Tresh
Sutherland Asbill 8s Brennan, LLP
999 Peachtree Street, N . E.
Atlanta, GA 30309-3996